     Case 3:16-cr-02892-JAH Document 327 Filed 09/02/20 PageID.4540 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10 UNITED STATES OF AMERICA,                            Case No. 16-C2892-JAH
11                      Plaintiff,                      AMENDED ORDER OF
                                                        CRIMINAL FORFEITURE
12         v.
13 TYRONE CEDRIC DUREN,
14                      Defendant.
15
16         On September 3, 2019, this Court entered its Preliminary Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and interest
18 of Tyrone Cedric Duren (“Defendant”) in all properties seized in connection with this
19 case, namely:
20
     A. The Bonsall Property
21
        1) 31241 Old River Road, Bonsall, California, 92003
22
23      PARCEL NO. 126-350-17-00

24      Lot 53 San Luis Rey Fairway Estates Unit No. 1, in the County of San Diego, State of
        California, according to Map thereof No. 6422, filed in the Office of the County
25
        Recorder of San Diego County on July 15, 1969.
26
27 (the “Bonsall Property”); and
28
     Case 3:16-cr-02892-JAH Document 327 Filed 09/02/20 PageID.4541 Page 2 of 6

     B. Philadelphia Properties
 1
 2      1)   3188 South Weikel Street, Philadelphia, Pennsylvania 19134;
        2)   1937 South Alden Street, Philadelphia, Pennsylvania 19143;
 3
        3)   2831 West Huntingdon Street, Philadelphia, Pennsylvania 19132;
 4      4)   1001 West Sedgley Avenue, Philadelphia, Pennsylvania 19140;
        5)   3107 Arbor Street, Philadelphia, Pennsylvania 19134;
 5
        6)   2427 North Gratz Street, Philadelphia, Pennsylvania 19132;
 6      7)   50 North Millick Street, Philadelphia, Pennsylvania 19139;
        8)   1301 South Paxon Street, Philadelphia, Pennsylvania 19143; and
 7
        9)   6033 North American Street, Philadelphia, Pennsylvania 19120
 8 (collectively “the Philadelphia Properties”).
 9        For thirty (30) consecutive days ending on October 3, 2019, the United States
10 published on the Government’s forfeiture website, www.forfeiture.gov, notice of the
11 Court’s Order and the United States’ intent to dispose of the Bonsall Property, in such
12 manner as the Attorney General may direct, pursuant to 18 U.S.C. §§ 981(a)(1)(B) and
13 (C) and 982(a), 21 U.S.C. § 853, and 28 U.S.C. § 2461(c), and Rule G(4) of the
14 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions.
15           Defendants Tyrone Cedric Duren and Jennifer Lynn Duren were notified of the
16 forfeiture via CM/ECF. Neither Tyrone Cedric Duren nor Jennifer Lynn Duren petitioned
17 the Court within thirty (30) days of the final publication for a hearing to adjudicate the
18 validity of an alleged legal interest in the Bonsall Property.
19        Zenith Trustee Services, US Holding, LLC, US Holding LLC, City of Philadelphia
20 Department of Revenue, Dan McAllister Treasurer-Tax Collector San Diego County, and
21 Albert M. Behar, Mary E. Behar, and Behar Family Trust were all served with a notice of
22 forfeiture via United States Postal Service First-Class Mail and Certified United States
23 Mail.
24           On July 31, 2019, the Court granted the request of the United States to conduct an
25 interlocutory sale of the Bonsall Property and retain the net proceeds from the sale (the
26 Substituted res) to be available for the Court’s final order in this case. On September 24,
27 2019, the Court approved a stipulation between the United States and Behar Family
28 Trust, by and through Trustees Albert M. Behar and Mary E. Behar (“the Behars”). The


                                                  2
                                                                                    16CR2892
     Case 3:16-cr-02892-JAH Document 327 Filed 09/02/20 PageID.4542 Page 3 of 6


 1 stipulation provided for the United States recognizing the Behars’ lienholder interest,
 2 including the balance due on the note, and all accrued interest, costs and fees to be paid
 3 from the proceeds of the interlocutory sale. The Court was advised by the parties that the
 4 interlocutory sale occurred before the sentencing hearing and the Behars’ claimed interest
 5 in the substituted res was satisfied upon the sale of the property pursuant to the
 6 stipulation and Court order.
 7         On November 4, 2019, Ernesto Sanchez-Besneirigoyen filed a Motion for Hearing
 8 to Adjudicate Validity of Petitioner’s Interest in Forfeited Property (Doc. 261); on
 9 December 6, 2019, the Government moved to dismiss Sanchez-Besneirigoyen’s Petition
10 (Doc. 271); and on January 17, 2020, the Court granted the Government’s Motion to
11 Dismiss Sanchez-Besneirigoyen’s Petition (Doc. 278). Pursuant to the order of the
12 Court, Sanchez was found to have no right, title and interest in any of the properties
13 identified in the Superseding indictment.
14         Thirty (30) days have passed following the final date of notice by publication and
15 no third party, other than Sanchez-Besneirigoyen and the Behars, made a claim or filed a
16 petition to or otherwise declared any interest in the Bonsall Property.
17         On August 5, 2020, at the Defendant’s sentencing, the Court ordered forfeiture
18 against the substituted res of the Bonsall Property and on motion by the United States,
19 DENIED forfeiture of the Philadelphia Properties.
20         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that, as
21 a result of the failure of any other third party to come forward or file a petition or claim
22 for relief from forfeiture as provided by law, all right, title and interest of Tyrone Cedric
23 Duren, and Jennifer Lynn Duren,         Zenith Trustee Services, US Holding, LLC, US
24 Holding LLC, City of Philadelphia Department of Revenue, Dan McAllister Treasurer-
25 Tax Collector San Diego County, and any and all third parties are hereby condemned,
26 forfeited and vested in the United States of America in the substituted res of the Bonsall
27 Property.
28


                                                 3
                                                                                    16CR2892
     Case 3:16-cr-02892-JAH Document 327 Filed 09/02/20 PageID.4543 Page 4 of 6


 1         IT IS FURTHER ORDERED that the U.S. Department of Homeland Security,
 2 Immigration and Customs Enforcement (“ICE”) shall dispose of the substituted res
 3 according to law.
 4         IT IS FURTHER ORDERED that costs incurred by ICE and any other
 5 Governmental agencies incident to the seizure, custody, storage and sale of the Bonsall
 6 Property, be the first charge against the substitute res.
 7         IT IS FURTHER ORDERED that forfeiture of the Philadelphia Properties is
 8 DENIED with prejudice and within 21 days, the Government shall record releases of any
 9 lis pendens it recorded against the Philadelphia Properties.
10         MOREOVER, WHEREAS, in the Superseding Indictment in the above-captioned
11 case, the United States sought forfeiture of all right, title and interest in property of
12 Defendant pursuant to 18 U.S.C. §§ 981(a)(1)(B) and (C) and 982(a) and 28 U.S.C.
13 § 2461(c), as charged in the Superseding Indictment, and sought and alleged a forfeiture
14 money judgment; and
15         WHEREAS, on or about May 30, 2019, Defendant pled guilty before the Court to
16 Counts 14-23, 27-34, and 38 of the Superseding Indictment in open court without a
17 written plea agreement; and
18         WHEREAS, on May 30, 2019, this Court accepted the guilty plea of Defendant;
19 and
20         WHEREAS, by virtue of the facts admitted by the Defendant during the plea and
21 the facts presented at the evidentiary hearing and at sentencing, the United States has
22 established a nexus between a forfeiture money judgment of $274,967 in United States
23 Currency and the offenses set forth in Counts 14-23, 27-34, and 38 of the Superseding
24 Indictment; and
25         WHEREAS, by virtue of the admissions of the Defendant in his guilty plea, and the
26 facts presented by the Government, the Court has determined that $274,967 in United
27 States Currency represents property involved in Defendant’s money laundering offenses
28


                                                  4
                                                                                 16CR2892
     Case 3:16-cr-02892-JAH Document 327 Filed 09/02/20 PageID.4544 Page 5 of 6


 1 and the proceeds that Defendant obtained as a result of the offenses to which Defendant
 2 pled guilty; and
 3         WHEREAS, as provided in 21 U.S.C. § 853(p), the Defendant shall pay and forfeit
 4 to the United States the amount of $274,967 in United States Currency, which forfeiture
 5 shall be included and incorporated as part of the judgment in this case; and
 6         WHEREAS, by virtue of said guilty plea and the Court’s findings, the
 7 United States is now entitled to an Order of Forfeiture in its favor against the Defendant
 8 for the property involved in his money laundering offenses and proceeds received by the
 9 Defendant in the amount of $274,967 in United States Currency, pursuant to 18 U.S.C. §§
10 981(a)(1)(A) and (C) and 982(a)(1), 21 U.S.C. § 853, 28 U.S.C. § 2461(c), and Rule
11 32.2(b) of the Federal Rules of Criminal Procedure.
12         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
13         1.    Defendant TYRONE CEDRIC DUREN shall forfeit to the United States the
14 sum of $274,967 in United States Currency pursuant to 18 U.S.C. §§ 981(a)(1)(A) and
15 (C), 982(a)(1), 21 U.S.C. § 853, and 28 U.S.C. § 2461(c), as property involved in money
16 laundering and the amount of proceeds the Defendant personally and directly received
17 from his offenses of conviction. The forfeiture is in favor of the United States against
18 Defendant, with interest to accrue thereon in accordance with 18 U.S.C. § 3612(f) and 28
19 U.S.C. § 1961 from the date of sentencing; and
20         2.    This Court shall retain jurisdiction for the purpose of enforcing this Order of
21 Forfeiture and collecting and enforcing the forfeiture; and
22         3.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final as to
23 the Defendant and is part of his sentence and included in the judgment; and
24         4.    Pursuant to Rule 32.2(b)(3), the United States may, at any time, conduct
25 discovery to identify, locate, or dispose of directly forfeitable assets and substitute assets
26 against which this Order of Forfeiture may be enforced; and
27         5.    The United States may, at any time, pursuant to Rule 32.2(e), substitute other
28 property owned by the Defendant or property in which he has an interest, even if not


                                                 5
                                                                                     16CR2892
     Case 3:16-cr-02892-JAH Document 327 Filed 09/02/20 PageID.4545 Page 6 of 6


1 otherwise subject to forfeiture in this case, having a value not to exceed $274,967 in
2 United States Currency to satisfy the forfeiture in whole or in part; and
3         6.    The United States may take any and all actions available to it to collect and
4 enforce this forfeiture; and
5         7.    The United States shall dispose of the proceeds of the money judgment in the
6 amount of $274,967 according to the provisions of the criminal judgment filed
7 concurrently herewith and then as provided by law.
8
9 DATED: September 2, 2020
10
                                          HON. JOHN A. HOUSTON
11                                        United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                6
                                                                                 16CR2892
